Filed 3/12/14
                              CERTIFIED FOR PUBLICATION

                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                       DIVISION ONE

                                    STATE OF CALIFORNIA



LA TWON REGINAL WEAVER,                        D063768

        Petitioner,                            (San Diego County
                                               Super. Ct. No. 37–2013–00032402
        v.                                                       –CU–WM–CTL)

THE SUPERIOR COURT OF SAN
DIEGO COUNTY,

        Respondent;


THE DISTRICT ATTORNEY'S OFFICE
OF SAN DIEGO COUNTY et al.,

        Real Parties in Interest.


        PROCEEDINGS in mandate after the superior court denied a request for public

records, Richard E. L. Strauss, Judge. Petition granted.



        James S. Thomson, Elisabeth Semel, Ty Alper, for the Petitioner.

        Thomas E. Montgomery, County Counsel, Deborah A. McCarthy, Assistant

County Counsel, Claudia Anzures, C. Ellen Pilsecker, George W. Brewster, Jr., Chief
Deputy Attorneys, William Allen Johnson, Jr., Senior Deputy Attorney for Real Parties in

Interest.

                                     BACKGROUND

        In this writ proceeding, petitioner La Twon Reginal Weaver, who is a prisoner

sentenced to death, seeks various records from the District Attorney's Office of San

Diego County (District Attorney) under the California Public Records Act (CPRA; Gov.

Code,1 § 6250 et seq.) to assist in investigating whether the District Attorney

impermissibly sought the death penalty based on the race of the defendant, the victim, or

both.

        In January 2013, as relevant here, Weaver requested the District Attorney provide

him with (1) copies of all charging documents in homicide cases filed by the District

Attorney between January 1977 and May 1993 and (2) all court filings in superior court

cases People v. Troiani, et al. (Super. Ct. S.D. County, No. CRN9925) and People v.

Moffett (Super. Ct. S.D. County, No. CR103094) addressing allegations the District

Attorney selectively prosecuted capital cases.

        The District Attorney denied Weaver's requests on grounds that under the CPRA,

the documents sought were exempt as investigatory files (§ 6254, subd. (f)); and

prohibited from disclosure under a different state or federal law (§ 6254, subd. (k)). The

District Attorney further argued the documents sought implicate the privacy rights of

"hundreds of defendants and victims under article I, sections 1 and 28, of the California


1       All statutory references are to the Government Code unless otherwise stated.

                                             2
[C]onstitution." The District Attorney also objected that Weaver's request for the list of

homicide cases was overly burdensome because "programming and extraction of the data

necessary to identify the records would require approximately 35-40 hours of time at a

cost of $85 per hour for a total of approximately $3,400." The District Attorney noted

Weaver's request was duplicative of one he had made in postconviction discovery under

Penal Code section 1054.9.2

       Weaver filed a writ petition in superior court seeking to compel the District

Attorney to produce the documents. The superior court denied the petition, adopting the

District Attorney's position set forth above, except that the court did not rule on the issue

of the request's burdensomeness.

       We issued an order to show cause. The District Attorney filed an unverified

return, to which Weaver replied.

                                       DISCUSSION

       In response to our request for supplemental briefing, and also at oral argument, the

District Attorney acknowledged that the documents Weaver seeks are the District

Attorney's file copies of "court documents" whose originals were filed in the superior

court. (The Copley Press, Inc. v. Superior Court (1992) 6 Cal.App.4th 106 [defining


2      We deny the District Attorney's request for judicial notice of Weaver's discovery
request filed in his postconviction motion because that document is immaterial to our
disposition of this case. Under the CPRA, there are "no limitations on access to a public
record based upon the purpose for which the record is being requested, if the record is
otherwise subject to disclosure." (§ 6257.5.) Generally, "unless exempted, all public
records may be examined by any member of the public, often the press, but conceivably
any person with no greater interest than idle curiosity." (Marylander v. Superior Court
(2000) 81 Cal.App.4th 1119, 1125.)
                                              3
"court documents" to include "the various documents filed in or received by the court,

such as pleadings and motions filed by the parties and the evidence admitted in court

proceedings. All of these documents represent and reflect the official work of the court,

in which the public and press have a justifiable interest."].) The issue we decide is

whether the District Attorney's copies of judicial documents—which must be made

available to the public upon request at the superior court—are entitled to exemption from

disclosure as investigatory documents under the CPRA or because they implicate privacy

rights. We conclude the documents sought are not exempt from disclosure. As the

California Supreme Court has stated: "We consider it unlikely the Legislature intended

to render documents confidential based on their location." (Commission on Peace Officer

Standards & Training v. Superior Court (2007) 42 Cal.4th 278, 291 [quoting Williams v.

Superior Court (1993) 5 Cal.4th 337, 355 for the proposition that "the law does not

provide . . . that a public agency may shield a record from public disclosure, regardless of

its nature, simply by placing it in a file labeled 'investigatory' "].) The same principle

applies here. "[T]he content of the document at issue, not the location in which it is

stored, [is] determinative." (Commission on Peace Officer Standards & Training v.

Superior Court, at p. 291.)

       In enacting the CPRA, the Legislature sought to provide the public broad access to

documents regarding how government agencies carry out their responsibilities.

"Endorsing the proposition 'that access to information concerning the conduct of the

people's business is a fundamental and necessary right of every person in this state'



                                              4
(§ 6250), the Legislature enacted the [CPRA] 'for the purpose of increasing freedom of

information by giving members of the public access to information in the possession of

public agencies.' [Citation.] Legislative policy favors disclosure. [Citation.] 'All public

records are subject to disclosure unless the [CPRA] expressly provides otherwise.' "

(American Civil Liberties Union of Northern Cal. v. Superior Court (2011) 202

Cal.App.4th 55, 67.) "Since disclosure is favored, all exemptions are narrowly construed.

[Citation.] The agency opposing disclosure bears the burden of proving that an

exemption applies." (County of Santa Clara v. Superior Court (2009) 170 Cal.App.4th

1301, 1321.)

       As a matter of due process, the District Attorney is required to file a complaint in

each criminal case to invoke the court's jurisdiction. (City of San Diego v. Municipal

Court (1980) 102 Cal.App.3d 775, 778; Pen. Code, §§ 737 ["All felonies shall be

prosecuted by indictment or information, except as provided in [Penal Code] Section

859a."]; 738 ["The proceeding for a preliminary examination must be commenced by

written complaint"]; 949 ["The first pleading on the part of the people in the superior

court in a felony case is the indictment, information, or the complaint in any case

certified to the superior court under [Penal Code] Section 859a. The first pleading on the

part of the people in a misdemeanor or infraction case is the complaint except as

otherwise provided by law."].) Because they were publicly filed, the charging documents

Weaver seeks are not investigatory files exempt from disclosure under the CPRA.

Similarly, the documents he seeks from the Troiani and Moffett case files were publicly

filed in superior court, and involve motions for disclosure of information regarding

                                             5
claims of selective prosecution. As such, they are not investigatory files exempt from

disclosure under section 6254, subdivision (f).

       Again, in light of the fact the documents were publicly filed, we reject the District

Attorney's arguments based on the California Constitution's right to privacy. "[A]

plaintiff alleging an invasion of privacy in violation of the state constitutional right to

privacy must establish each of the following: (1) a legally protected privacy interest; (2) a

reasonable expectation of privacy in the circumstances; and (3) conduct by defendant

constituting a serious invasion of privacy." (Hill v. National Collegiate Athletic Assn.

(1994) 7 Cal.4th 1, 39-40; International Federation of Professional & Technical

Engineers, Local 21 AFL-CIO v. Superior Court (2007) 42 Cal.4th 319, 338.) Disclosure

of the documents Weaver seeks would not violate the privacy rights of either the

defendants or victims in homicide cases. There is no reasonable expectation of privacy in

documents required to be filed in court when those documents are not filed under seal.

       The District Attorney also claims the documents sought are exempt under section

6254, subdivision (k), which relates to "[r]ecords, the disclosure of which is exempted or

prohibited pursuant to federal or state law." The District Attorney claims that disclosing

the documents would violate Penal Code section 13302, which forbids an employee of

the local criminal justice agency from knowingly furnishing a record or information

obtained from a record to a person who is not authorized by law to receive that

information. But Penal Code section 13302 has recently been modified (Stats. 2012, ch.

84, § 1) and now states: "Nothing in this section shall prohibit a public prosecutor from

accessing and obtaining information from the public prosecutor's case management

                                               6
database to respond to a request for publicly disclosable information pursuant to the

California Public Records Act." Therefore, the District Attorney's argument is

unavailing.

       The District Attorney also objects that Weaver's request is burdensome under

section 6255, subdivision (a), which states, "The agency shall justify withholding any

record by demonstrating that the record in question is exempt under express provisions of

this chapter or that on the facts of the particular case the public interest served by not

disclosing the record clearly outweighs the public interest served by disclosure of the

record." As stated, the superior court did not rule on this objection.

       The only evidence the District Attorney presented regarding the purported

burdensomeness of Weaver's request was its estimate that for it to generate a list of

homicide cases filed in San Diego County between 1977 and 1993, one of its employees

would have to work a 40-hour week at a cost of approximately $3,400. Our review of

the District Attorney's objection to the request as burdensome is by necessity limited to

this evidence. (Campbell v. Superior Court (2008) 159 Cal.App.4th 635, 647.)

       We conclude the public's interest in the fair administration of the death penalty is a

longstanding concern in California, and it is inconceivable to us that any countervailing

interest that the District Attorney could assert outweighs the magnitude of the public's

interest. (Accord, American Civil Liberties Union of Northern California v. Superior

Court (2011) 202 Cal.App.4th 55, 71 ["We agree that '[f]ew issues in American society

have generated as much impassioned debate as the death penalty. At one end of the

spectrum, abolitionists condemn the intentional taking of human life by the State as

                                               7
barbaric and profoundly immoral. At the other, proponents see death, even a painful

death, as the only just punishment for crimes that inflict unimaginable suffering on

victims and their surviving loved ones. Even among those with less absolute positions,

there are vigorous arguments about the social, penological, and economic costs and

benefits of capital punishment.' "].)

       Moreover, we agree that: "Beyond the state of the evidence in this particular

record, there are other reasons to accord little weight to the financial concerns. As has

been said, 'There is nothing in the [CPRA] to suggest that a records request must impose

no burden to the government agency.' [Citations.] Thus, for example, the $43,000 cost

of compiling an accurate list of names was not a 'valid reason to proscribe disclosure of

the identity of such individuals.' " (County of Santa Clara v. Superior Court (2009) 170

Cal.App.4th 1301, 1327, quoting CBS Broadcasting, Inc. v. Superior Court (2001) 91

Cal.App.4th 892, 909].) The approximately $3,400 expense of generating the list of

cases at issue here is substantially less of a reason and pales in comparison to the interests

of Weaver and the public in disclosure.




                                              8
                                      DISPOSITION

       Let a writ issue directing the superior court to vacate the order dated March 26,

2013, and enter an order granting La Twon Weaver's petition. Costs to La Twon Weaver.

(Cal. Rules of Court, rule 8.493 (a)(1)(A).) The opinion will be final as to this court 15

days after filing. (Cal. Rules of Court, rule 8.490 (b)(2)(A).)




                                                                            O'ROURKE, J.

WE CONCUR:


McINTYRE, Acting P. J.


IRION, J.




                                              9